SWEENEY, J.
Heard on petition for divorce from bed and board on the ground of neglect to provide necessaries and also heard on the the respondent’s motion for an absolute divorce in the nature of a cross-petition on the ground of adultery with Sam Smith and other gross misbehavior and wickedness in violation of the marriage covenant in living and cohabiting with said Smith in the town of Plymouth, Massachusetts.
April 29, 1915, said Rebecca Cushing filed a petition for divorce from bed and board from her said hus*30band, Nathan Cushing, on the grounds of cruelty and neglect to provide, and this petition was heard, denied and dismissed July 10, 1915.
For petitioner: Fitzgerald & Higgins.
For respondent: McGovern & Slattery, Ernest T. Voigt.
The Court has duly considered the evidence relating to the ground if neglect to provide stated by the petitioner against the respondent and :n its judgment the evidence does not sustain this ground.
The Court has also considered the evidence relating to the ground of adultery and gross misbehavior and wickedness stated by the respondent against the petitioner. The testimony on these grounds, is conflicting but the fair preponderance of the evidence shows that the petitioner refused .to come to Providence to live with the respondent and remained in Plymouth, Massachusetts, in the house occupied by Sam Smith and his mother against the objections of the respondent and that she associated with Smith under such circumstances as to be repugnant to and in violation of the marriage covenant.
The decision of the Court is that the petitioner for divorce is denied and the respondent’s motion in the nature of a cross-petition is granted on the ground of gross misbehavior and wickedness repugnant to and in violation of the marriage covenant.